DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This communication is in response to the amendment filed on 04/26/2021.
Claims 1-5, 7-8 and 10-13 pending.
Claims 1, and 10-12 are further amended.
Claims 6 and 9 cancelled.
Claim 13 added.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 7-12, claims 1 and 10-12, filed on 04/26/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Galula (US20160381068) in view of Otsuka (US20150358351).
As to claim 1, Galula teaches a communication apparatus comprising: a processor; and a memory that stores instructions that, when executed by the processor, facilitates performance of operations, (¶0037 computing device, memory , executable code, a storage system; ¶0133 a non-transitory computer readable medium including instruction; instructions that, when executed by at least one processor) comprising: communicating a communication message in a network via a communication path by using signals to which an identifier is assigned; (¶0011 messages communicated over the network; ¶0167 message identification (ID) value usable for identifying a message; ¶0219 messages, assigned specific (e.g., unique within a network) ID such that a source of a message may be readily determined) and detecting an abnormality of the communication state of the communication message in the network based on a number of signals of a first signal that are received in a first predetermined period, (¶0012 determine anomaly number of messages; ¶0069 determine in a plurality, or any number of messages, an anomaly; ¶0073 determine anomaly, message; ¶0172 anomaly may be identified, detected or determined based on examining and processing content in messages; ¶0252 first message (e.g., with ID value of “42”) is received at a first time;   ¶0258 receptions of the messages (at) time intervals) the first signal being included in the signals and the first  (¶0060 messages or signals communicated over a network, time interval, period; ¶0064 send messages and the fixed or constant intervals or periods; ¶0116 messages being introduced to  network between the fixed cycle intervals, the fixed cycle) wherein, if the first signal is received for a second time before the first predetermined period elapses after the first signal is received for the first time in a second predetermined period after the apparatus starts to operate, (¶0152 messages sent, SEU, engine is running; ¶0252 first message (e.g., with ID value of “42”)  is received at a second time; ¶0253 receptions of the first message is less than a time lapse threshold) by excluding the first signal that is received for the second time from the signals used for detection of the abnormality of the communication state of the communication message in the network, (¶0147 determines that a message is anomalous, exclude the message; ¶0172 anomaly may be identified, detected or determined  in messages;  ¶0252 first message (e.g., with ID value of “42”)  is received at a second time) the second predetermined period being a time period between when the first signal is received for the first time and first signal is received for the second time. (¶0067 time intervals between, messages with the same message ID; ¶0071 time interval, repetition period; ¶0073 second threshold, time interval; ¶0159 interval, reception time; ¶0252 first message (e.g., with ID value of “42”)  is received at a second time; first message (e.g., with ID value of “42”) is received at a first time).
Although Galula teaches the apparatus recited above, wherein Galula fails to expressly teach 
Otsuka, however discloses, the detecting of the abnormality of the communication state of the communication message in the network during the second predetermined period is paused (¶0066 predetermined cycle (T); time T2; ¶0097 abnormality is detected; abnormality of the message information; ¶0100 stop the system, when the abnormality is detected; occurrence of abnormality, predetermined cycle). 
Thus given the teachings of Otsuka it would have been obvious to one of ordinary skills persons in the art before the effective filing date of the claimed invention to combine the teachings of Otsuka and Galula for detecting anomalies in a message during a stopped interval. One of ordinary skill in the art would be motivated to allow for implementation of the fail-safe control. (See Otsuka para 0100)
As to claim 5, the combination of Galula and Otsuka teach the apparatus recited in claim 1, wherein Galula further teaches the communication apparatus according to claim 1, wherein the second predetermined period includes a period after an ignition is controlled from an OFF state to an ON state. (¶0068 second threshold time interval; ¶0152 examining messages sent by the unit the engine is running;  engine is turned off; ¶0153 messages sent over the in-vehicle network (at) time intervals; ¶0191 engine was turned off; engine is running). 
As to claim 10, Galula teaches a communication apparatus comprising: a processor; and a memory that stores instructions that, when executed by the processor, facilitates performance of operations, (¶0037 computing device, memory , executable code, a storage system; ¶0133 a non-transitory computer readable medium including instruction; instructions that, when executed by at least one processor) comprising: communicating a communication message in a network via a communication path by using signals to which an identifier is assigned; (¶0011 messages communicated over the network; ¶0167 message identification (ID) value usable for identifying a message; ¶0219 messages, assigned specific (e.g., unique within a network) ID such that a source of a message may be readily determined) and determining that an abnormality exists in a communication state of the communication message in the network when a first signal is received at a timing different from a reception cycle set in advance for the first signal, the first signal being included in the signals, (¶0012 determine anomaly number of messages; ¶0073 determine anomaly, message; ¶0172 anomaly may be identified, detected or determined based on examining and processing content in messages; ¶0252 first message (e.g., with ID value of “42”)  is received at a second time) wherein after the communication apparatus starts a communication in the network and the first signal is received for a second time before a reception cycle set in advance for the first signal has elapsed after receiving the first signal for a first time, (¶0060 messages or signals communicated over a network, time interval, period; ¶0064 send messages and the fixed or constant intervals or periods; ¶0116 messages being introduced to  network between the fixed cycle intervals, the fixed cycle) by excluding the first signal received for the second time from an object determined as an abnormality in the communication state. (¶0147 determines that a message is anomalous, exclude the message; ¶0172 anomaly may be identified, detected or determined in messages; ¶0252 first message (e.g., with ID value of “42”) is received at a second time).
Although Galula teaches the apparatus recited above, wherein Galula fails to expressly teach the determining of the abnormality of the communication state of the communication message in the network during the second time is paused. 
Otsuka, however discloses, the determining of the abnormality of the communication state of the communication message in the network during the second time is paused (¶0066 predetermined cycle (T); time T2; ¶0097 abnormality is detected; abnormality of the message information; ¶0100 stop the system, when the abnormality is detected; occurrence of abnormality, predetermined cycle). 
Thus given the teachings of Otsuka it would have been obvious to one of ordinary skills persons in the art before the effective filing date of the claimed invention to combine the teachings of Otsuka and Galula for detecting anomalies in a message during a stopped interval. One of ordinary skill in the art would be motivated to allow for securing the communication channel through another in-vehicle communication apparatus. (See Otsuka para 0003)
As to claim 11, Galula teaches a communication method by way of a computer installed at a vehicle, (¶0037 computing device, memory , executable code, a storage system; ¶0044 vehicle system; computer or network devices; ¶0133 a non-transitory computer readable medium including instruction; instructions that, when executed by at least one processor) the method comprising: detecting an abnormality of a communication state of a communication message in a network (¶0069 determine in a plurality, or any number of messages, an anomaly; ¶0073 determine anomaly, message; ¶0172 anomaly may be identified, detected or determined based on examining and processing content in messages) based on a number of signals of a first signal that are received in a first predetermined period that is a time period which is set in advance as a transmission cycle of the first signal; (¶0012 determine anomaly number of messages; ¶0064 send messages and the fixed or constant intervals or periods; ¶0069 determine in a plurality, or any number of messages, an anomaly; ¶0116 messages being introduced to  network between the fixed cycle intervals, the fixed cycle) and if the first signal is received a second time before the first predetermined period elapses after the first signal is received for a first time in a second predetermined period after the apparatus starts to operate, (¶0152 messages sent, SEU, engine is running; ¶0252 first message (e.g., with ID value of “42”)  is received at a second time; ¶0253 receptions of the first message is less than a time lapse threshold) excluding the first signal that is received for the second time from the signals used for detection of the abnormality of the communication state of the communication message in the network, (¶0147 determines that a message is anomalous, exclude the message; ¶0172 anomaly may be identified, detected or determined  in messages; ¶0252 first message (e.g., with ID value of “42”)  is received at a second time) the second predetermined period being a time period between when the first signal for the first time was received and the first signal for the second time was received. (¶0067 time intervals between, messages with the same message ID; ¶0071 time interval, repetition period; ¶0073 second threshold, time interval; ¶0159 interval, reception time; ¶0252 first message (e.g., with ID value of “42”)  is received at a second time; first message (e.g., with ID value of “42”) is received at a first time).
Although Galula teaches the apparatus recited above, wherein Galula fails to expressly teach the detecting of the abnormality of the communication state of the communication message in the network during the second predetermined period is paused.  
Otsuka, however discloses, the detecting of the abnormality of the communication state of the communication message in the network during the second predetermined period is paused by (¶0066 predetermined cycle (T); time T2; ¶0097 abnormality is detected; abnormality of the message information; ¶0100 stop the system, when the abnormality is detected; occurrence of abnormality, predetermined cycle).
Thus given the teachings of Otsuka it would have been obvious to one of ordinary skills persons in the art before the effective filing date of the claimed invention to combine the teachings of Otsuka and Galula for detecting anomalies in a message during a stopped interval.  updating a channel control table. (See Otsuka para 0003)
As to claim 12, Galula teaches a computer readable non-transitory recording medium including a program causing a computer installed at a vehicle ((¶0037 computing device, memory , executable code, a storage system; ¶0044 vehicle system; computer or network devices; ¶0133 a non-transitory computer readable medium including instruction; instructions that, when executed by at least one processor) to perform: detecting an abnormality of a communication state of a communication message in a network (¶0069 determine in a plurality, or any number of messages, an anomaly; ¶0073 determine anomaly, message; ¶0172 anomaly may be identified, detected or determined based on examining and processing content in messages) based on a number of a first signal that are signals received in a first predetermined period that is a time period which is set in advance as a transmission cycle of the first signal; (¶0012 determine anomaly number of messages; ¶0252 first message (e.g., with ID value of “42”) is received at a first time) and if the first signal is received for a second time before the first predetermined period elapses after the first signal is received for a first time in a second predetermined period after the apparatus starts to operate, (¶0152 messages sent, SEU, engine is running; ¶0252 first message (e.g., with ID value of “42”) is received at a first time;  first message (e.g., with ID value of “42”)  is received at a second time) by excluding the first signal that is received for the second time from the signals used for detection of the abnormality of the communication state of the communication message in the network, (¶0147 determines that a message is anomalous, exclude the message; ¶0172 anomaly may be identified, detected or determined  in messages;  ¶0252 first message (e.g., with ID value of “42”)  is received at a second time) the second predetermined period being a (¶0067 time intervals between, messages with the same message ID; ¶0071 time interval, repetition period; ¶0073 second threshold, time interval; ¶0159 interval, reception time; ¶0252 first message (e.g., with ID value of “42”)  is received at a second time; first message (e.g., with ID value of “42”) is received at a first time).
Although Galula teaches the apparatus recited above, wherein Galula fails to expressly teach   the detecting of the abnormality of the communication state of the communication message in the network during the second predetermined period is paused. 
Otsuka, however discloses, the detecting of the abnormality of the communication state of the communication message in the network during the second predetermined period is paused (¶0066 predetermined cycle (T); time T2; ¶0097 abnormality is detected; abnormality of the message information; ¶0100 stop the system, when the abnormality is detected; occurrence of abnormality, predetermined cycle).
Thus given the teachings of Otsuka it would have been obvious to one of ordinary skills persons in the art before the effective filing date of the claimed invention to combine the teachings of Otsuka and Galula for detecting anomalies in a message during a stopped interval. One of ordinary skill in the art would be motivated to allow for information log that records the abnormality-related information. (See Otsuka para 0040)
As to claim 13, the combination of Galula and Otsuka teach the apparatus recited in claim 1, wherein Galula further teaches the communication apparatus according to claim 1, wherein, if the first signal is received at a shorter interval than the first predetermined period after the second predetermined period has elapsed, detecting the received first signal as the abnormality of the communication state of the communication message in the network. (¶0011 messages communicated over the network; ¶0160 time interval between two messages (with the same ID) is shorter than a threshold value; ¶0172 anomaly may be identified, detected or determined based on examining and processing content in messages; ¶0252 first message (e.g., with ID value of “42”) is received at a first time; first threshold 90 ms and the second threshold 110 ms).  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Galula (US20160381068) in view of Otsuka (US20150358351) and in further view of Toshiyasu (WO2013051677A1).
As to claim 2, although the combination of Galula and Otsuka apparatus recited in claim 1, wherein the combination of Galula and Otsuka fail to expressly teach the communication apparatus according to claim 1, wherein the second predetermined period includes a period after a return from a state in which a signal is not receivable from the network.
Toshiyasu, however discloses, the communication apparatus according to claim 1, wherein the second predetermined period includes a period after a return from a state in which a signal is not receivable from the network. (¶0038 communication device transmission; over second predetermined time; ¶0081 stop normal communication; ¶0129 second predetermined time, stops signal output).
Thus given the teachings of Toshiyasu it would have been obvious to one of ordinary skills persons in the art before the effective filing date of the claimed invention to combine the teachings of Toshiyasu, Galula and Otsuka for an interval/period of not receiving messages. One of ordinary skill in the art would be motivated to allow for providing updates to the communication parameters. (See Toshiyasu para 0098)
As to claim 3, although the combination of Galula and Otsuka apparatus recited in claim 1, wherein the combination of Galula and Otsuka fail to expressly teach the communication apparatus according to claim 1, wherein the second predetermined period includes a period after a return from a state in which a signal is not transmittable to the network.
Toshiyasu, however discloses, the communication apparatus according to claim 1, wherein the second predetermined period includes a period after a return from a state in which a signal is not transmittable to the network. (¶0129 second predetermined time, stops signal output).
Thus given the teachings of Toshiyasu it would have been obvious to one of ordinary skills persons in the art before the effective filing date of the claimed invention to combine the teachings of Toshiyasu, Galula and Otsuka for when signals/messages are not transmitted. One of ordinary skill in the art would be motivated to allow for a unit to sample signal level within communications line. (See Toshiyasu para 0062)
As to claim 4, although the combination of Galula and Otsuka apparatus recited in claim 1, wherein the combination of Galula and Otsuka fail to expressly teach the communication apparatus according to claim 1, further comprising: a storage area, reserved in the memory, configured to store a signal to be transmitted, wherein the second predetermined period includes a period after a start of a communication when the communication starts in a state in which a signal exceeding a predetermined amount is stored in the storage area.
Toshiyasu, however discloses, The communication apparatus according to claim 1, further comprising: a storage area, reserved in the memory, configured to store a signal to be transmitted, wherein the second predetermined period includes a period after a start of a communication when the communication starts in a state in which a signal exceeding a (¶0015 predetermined time information; ¶0038 transmits the signal over the second predetermined time; ¶0044 memory elements, stores information); ¶0051 communication start).
Thus given the teachings of Toshiyasu it would have been obvious to one of ordinary skills persons in the art before the effective filing date of the claimed invention to combine the teachings of Toshiyasu, Galula and Otsuka for signals exceeding storage capacity. One of ordinary skill in the art would be motivated to allow for providing secure storage. (See Toshiyasu para 0109)
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Galula (US20160381068) in view of Otsuka (US20150358351) in further view of Horihata (US20110208884).
As to claim 7, although the combination of Galula and Otsuka apparatus recited in claim 1, wherein the combination of Galula and Otsuka fail to expressly teach the communication apparatus according to claim 1, wherein the operations further comprise: storing to the memory identification information allocated to the communication apparatus, wherein the second predetermined period is set as a period until all signals with the identification information allocated to the communication apparatus are received and stored to the memory.
Horihata, however discloses, the communication apparatus according to claim 1, wherein the operations further comprise: storing to the memory identification information allocated to the communication apparatus, wherein the second predetermined period is set as a period until all signals with the identification information allocated to the communication apparatus are received and stored to the memory. (¶0007 cycle that is of predetermined transmission intervals; ¶0038 message identification information stored; ¶0094 configured to set the cycle; ¶0104 stores message IDs assigned to messages; ¶0150 message number for each base time interval is store).
Thus given the teachings of Horihata it would have been obvious to one of ordinary skills persons in the art before the effective filing date of the claimed invention to combine the teachings of Horihata, Galula and Otsuka for storing identifier related to communication device. One of ordinary skill in the art would be motivated to allow for classifying messages into groups prior to storage. (See Horihata para 0109)
As to claim 8, although the combination of Galula and Otsuka apparatus recited in claim 1, wherein the combination of Galula and Otsuka fail to expressly teach the communication apparatus according to claim 1, wherein the operations further comprise: storing to memory identification information having a lowest priority among identification information allocated to the communication apparatus, wherein the second predetermined period is set as a period until a signal with the identification information having the lowest priority among the identification information allocated to the communication apparatus is received.  
Horihata, however discloses, The communication apparatus according to claim 1, wherein the operations further comprise: storing to memory identification information having a lowest priority among identification information allocated to the communication apparatus, (¶0041 receiving all messages; storing received messages; ¶0104 stores message IDs assigned to messages; ¶0216 message having the relatively lower priority) wherein the second predetermined period is set as a period until a signal with the identification information having the lowest priority among the identification information allocated to the communication apparatus is received.  (¶0094 set the cycle for each message; ¶0104 stores message IDs assigned to messages; ¶0216 message having the relatively lower priority).
Thus given the teachings of Horihata it would have been obvious to one of ordinary skills persons in the art before the effective filing date of the claimed invention to combine the teachings of Horihata, Galula and Otsuka for storing communication message identifiers based on priority. One of ordinary skill in the art would be motivated to allow for preventing data collision caused by communication interference. (See Horihata para 0009)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W. /Examiner, Art Unit 2454                                                                                                                                                                                                        
/PHILIP C LEE/Primary Examiner, Art Unit 2454